D’ANNUNZIO, J.A.D.,
(dissenting).
The record indicates that defendant had fulfilled the custodial aspect of his split sentence prior to November 9, 1990, the date the State instituted the second probation violation proceeding. Defendant completely fulfilled his county jail sentence of 364 days through a combination of time served in the county jail and parole time. Consequently, defendant was entitled to 364 days jail credit. State v. Rosado, 256 N.J.Super. 126, 132-33, 606 A.2d 835 (App.Div.), certif. granted, 130 N.J. 20, 611 A.2d 658 (1992).